Munson, J.,
(for a majority.) This case is between the same parties, touches the construction of the same policy, and stands upon the same facts, as that disposed of in Bankers’ Life Insurance Co. v. Insurance Commissioners, 73 Vt. 1, 48 Atl. 435. But certain statutes relating to the duties of' the Insurance Commissioners have been enacted since that case was decided, and it is claimed that these have so changed' the law as to require a different disposition of the case now submitted.
Under V. S. 4178, as it read when the former case was. determined, a foreign joint stock life insurance company could not do business in this State unless it had, in addition to the required capital, “assets- equal in amount to- its outstanding liabilities,” reckoning “the premium reserve on life risks based' on the actuaries’ tables of mortality, with interest at four per cent., as a liability.” As amended by No. 73, Acts of 1902, the above clause reads as follow's, “assets equal in value to its outstanding liabilities, reckoning the reinsurance reserve as a liability’’’; and the omitted direction for computing the reserve is embodied, with modifications and further provisions, in No. 76, Acts of 1902.
The act of 1902 provides for computing the net value of all outstanding policies issued before January first, 1903, upon the basis of the actuaries’ tables of mortality, with interest at four per cent.; and for computing the net value of all outstanding policies issued after December thirty-first, 1902, upon *300the basis of the American experience table of mortality, with interest at three and one-half per cent.; and for charging the company with the value of a certain annuity “in every case where the actual premium charg'ed for an insurance is less than the net premium for such insurance computed according to” the respective tables and rates aforesaid; and declares that the “aggregate net value so ascertained”' of all the policies of the company “shall be deemed its reserve liability.”
It was considered in the case already decided that the only requirement regarding the computation of the premium reserve waá that it be based upon certain tables of mortality and the prescribed rate of interest. We are now to inquire whether the present law calls for anything more.
The rule established by the act of 1902 is given to ascertain the “reserve liability” of the company. It makes the “net value” of the policies the measure of this reserve liability, and prescribes the method of computing the net value. The term used in the former law was “premium reserve” instead of “reserve liability,” but it is not necessary to inquire whether “reserve liability” is anything different, for whatever it may be, it is declared to be the same as net value, and the method • of arriving at net value is given. The term' “net value” is an .addition, but it is not necessary to consider what this would ordinarily imply, for its scope in this connection is determined by a specific rule. The result of the problem cannot be enlarged by giving it a, different name if the process of computation remains the same. The elements of the computation are the tables of mortality, the rates of interest, and the addition of the value of an annuity when the premium charged for an insurance is less than the net premium as determined by those tables and rates. The last is an additional provision, but it is not claimed that this has any bearing upon the question now in issue. So the computation depends entirely upon the *301tables of mortality and the rate of interest, as it did when our former decision was made. Nor do we find anything new' affecting the application of the rule. It is said in the petitionees’ brief that the present law provides for a computation of the net value of all outstanding policies of life insurance upon a prescribed basis, without making any distinction between policies providing for a preliminary one year term with an option for renewal, and any other class of policies. This is equally true of the former law; which, after prescribing rules relating to' fire, health, accident and marine risks, provided for a computation of the reserve on “life risks.” This term covered the company’s policies of life insurance-without distinction as to- classes, and left nothing to- be added by saying all the policies. All policies were considered in our former opinion, but were valued for what they were construed-to be. If the Legislature intended to require that policies construed by the court as term policies should be valued as if they were not, it has failed to malee its intention manifest.
It remains to consider whether the discretion of the commissioners has been so enlarged as to permit them to require-a different valuation. The provisions that the commissioners' shall grant a license when they “are satisfied” that the company has complied with certain requirements, and may renew such .license as long as they consider the company “safe and. entitled to public confidence,” and may revoke the license if the company violates any of our laws relating to insurance companies, — which are the only provisions referred to by thepetitionees in their argument upon the question of discretion, — were all in existence when our former decision was-made. The question of discretion as affected by the first of these provisions was specially considered in the opinion. The-only subsequent provisions touching the discretion of the commissioners are those found in § 2 of No. 76, Acts of 1902,, *302and in V. S. 4205 as amended by No. 77, Acts of 1902. The ■only one of these that can possibly be claimed to give a further discretion in the matter under consideration is that contained in the amendment to V. S. 4205. This section formerly ■authorized the commissioners to visit and examine the “condition and affairs” of a foreign insurance company when they had reason to doubt its solvency. The section as amended authorizes the commissioners to do this when they determine it to be prudent, and provides that “such examinations shall include a computation of the reinsurance reserve.” It may be doubted if the section as amended covers more than the original provision, for' an examination of the “condition and affairs”1 of a company to determine its solvency must neces-sarily include some ascertainment of its reserve. But if the amendment authorizes an ascertainment of the reserve in some manner not contemplated by the original act, it certainly does not authorize a computation regardless of the statutory rules.
The phraseology of the statute of 1902 is that of the Massachusetts law, under which it is held by the Supreme ’Court of the State that the rulings of the commissioner made in good faith must be accepted as final; and it is a general rule that when one State adopts the statute of another its courts will give that statute the construction it has received in the 'State from which it is taken. But this rule cannot be considered applicable when the transcribed statute is substituted for -provisions already construed by the courts of the State making the adoption, and the new law is found to be substantially the same as the old.
The law remaining unchanged in the respects considered, the case must be disposed of in accordance with our former 'decision.

*303
Judgment that the prayer of the petition is granted, anisd that a mandamus issue directing the commissioners to grant ■a license as prayed for; without cosls.